Citation Nr: 0738872	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for vertigo and balance 
problems, to include as secondary to hearing loss.

5.  Entitlement to service connection for digestive problems, 
to include as secondary to hearing loss.

6.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.  

In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Portland RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.

In a September 2007 statement, the veteran withdrew his claim 
for special monthly compensation.  38 C.F.R. § 20.204.

Pursuant to a motion made during the veteran's travel board 
hearing in September 2007 and the Board's granting thereof in 
October 2007, this case has been advanced on the Board's 
docket under 38 C.F.R. § 20.900(c) (2007).

The Board notes that the veteran appeared to testify during 
his September 2007 hearing that his digestive problems were 
related to nightmares he experienced from his service-
connected PTSD.  Therefore, the Board refers this issue to 
the RO for any appropriate development.  

The issues of whether new and material evidence has been 
submitted to reopen the claims for hearing loss and tinnitus; 
service connection for vertigo and balance problems as well 
as digestive problems secondary to hearing loss; and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD was not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, 
thinking, or mood. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Further, any deficiency in the timing of the notice 
was cured when the veteran's claim for an increased rating 
for PTSD was readjudicated in an August 2006 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in May 2004.  The veteran testified at a hearing 
conducted in September 2007.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD, effective from February 10, 2000, 
pursuant to 38 C.F.R. 4.130, Diagnostic Code 9411.  The 
pertinent provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 relating to rating mental disorders, including PTSD, 
read as follows:

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2007).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a 70 percent evaluation for PTSD.  
The veteran has not been shown to have occupational and 
social impairment, with deficiencies in most areas.  In this 
regard, during the May 2004 VA examination, the veteran 
reported almost daily intrusive recollections of his military 
experience, nightmares two to three times per week, chronic 
anger control problems, and had difficulty being affectionate 
towards his family.  However, the veteran reported passing 
the time by going to dog races with his friends and saw his 
children on occasion.  The veteran had good eye contact; 
clear, coherent, and goal directed speech, and was 
cooperative and adequately dressed.  There was no evidence of 
hallucination or delusion and he denied suicidal or psychotic 
ideation.  Although the veteran reported episodic homicidal 
ideation related to corporate greed, he did not have a 
specific plan.  Significantly, the veteran was found to have 
a mild cognitive disorder of unknown etiology and moderate 
overall industrial and emotional impairment and mild social 
impairment due to his combined PTSD and cognitive disorder.  
It was specifically noted that the veteran did not appear to 
be unemployable.  His GAF score based solely on PTSD was 55.  

Further, during the September 2007 hearing, the veteran 
testified that he did not get intrusive thoughts during the 
day, just in his nightmares, and had infrequent anxiety but 
was not depressed.  He reported that he was angered when 
people tried to pull something over on him, but he handled it 
by walking away.  As such, although the veteran reported 
difficulty with his temper and few friends besides his 
children, the Board finds, after taking all the evidence 
together that the schedular criteria for a 70 percent 
evaluation have not been met.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).



ORDER

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling is denied.


REMAND

2-3.  Whether new and material evidence has been submitted to 
reopen claims for service connection for hearing loss and 
tinnitus.

In an April 2001 decision, the RO found that new and material 
evidence had not been submitted for claims for service 
connection for hearing loss and tinnitus.  In a March 2004 
statement, the veteran sought to reopen these claims.  In a 
February 2005 RO decision, the RO most recently denied 
service connection for these claims because new and material 
evidence had not been submitted.  Although the RO determined 
that new and material evidence had not been submitted, the 
Board must still determine whether new and material evidence 
has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995).  
However, the veteran has not been provided with the Kent v. 
Nicholson, 20 Vet. App. 1 (2006) notice information.  As 
such, these claims must be remanded for proper notice.

4-5.  Entitlement to service connection for vertigo and 
balance problems and digestive problems, to include as 
secondary to hearing loss.

The Board notes that the issues of entitlement to service 
connection for vertigo, balance problems, and digestive 
problems are "inextricably intertwined" with the issue of 
whether new and material evidence has been submitted to 
reopen the claim for hearing loss.  Therefore, these issues 
must be remanded to the RO in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 181 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  In addition, the veteran 
has not been provided with the new laws and regulations 
pertinent to his claims for service connection for vertigo 
and balance problems or digestive problems, to include as 
secondary to service-connected hearing loss.  In September 
2006, while this appeal was pending, this regulation was 
amended; therefore, on remand, the RO should provide the 
veteran with both the old version of the regulation prior to 
the amendment and the new version.  38 C.F.R. § 3.310(a) 
(2006) and 38 C.F.R. § 3.310(b) (2007).

6.  Entitlement to individual unemployability (TDIU).  

During his September 2007 hearing, the veteran testified that 
he could not work based on a combination of his hearing loss, 
vision problems, and his PTSD.  After the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for hearing loss is adjudicated 
on remand, the issue of entitlement to TDIU must be 
addressed.  The Board notes that these issues are 
"inextricably intertwined."  Therefore, the issue must be 
remanded to the RO in accordance with the holding in Harris, 
1 Vet. App. 181.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of his claims 
for hearing loss and tinnitus in the April 
2001 RO decision.  Kent v. Nicholson, 20 
Vet. App. 1 (2006)  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for vertigo 
and balance problems and digestive 
problems, to include as secondary to 
service-connected hearing loss.  The 
letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2007).

3.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claims should be readjudicated.  The 
claims for whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for hearing loss and 
entitlement to service connection for 
vertigo and balance problems and digestive 
problems secondary to hearing loss are 
"inextricably intertwined" and, 
therefore, must be adjudicated together.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  The SSOC should set forth 
all applicable laws and regulations 
pertaining to each issue, including both 
the old and the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

4.  If and only if service connection is 
granted for hearing loss, the issue of TDIU 
is referred to the RO for adjudication.  If 
service connection for hearing loss is not 
granted, the claim for TDIU should return 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


